Award reversed and claim remitted, with costs against the State Industrial Board to abide the event, on the ground that the award is for permanent partial disability under subdivision 3-u of section 15 of the Workmen’s Compensation Law,  due to multiple injuries, and the Board has failed to rescind a schedule award previously paid and has failed to allow credit for earning capacity from the date of the accident as required by the authorities. (See Matter of Carolan v. Hoe & Co., 225 App. Div. 393; Pinski v. Superior Fireproof Door & Sash Co., 209 id. 305; Matter of Schaefer v. Buffalo Steel Car Co., 250 N. Y. 507.) Hinman, Acting P. J., Davis, Whitmyer, Hill and Hasbrouck, JJ., concur.